 



Exhibit 10.2
THE CLOROX COMPANY
2005 STOCK INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AWARD AGREEMENT
NOTICE OF STOCK OPTION GRANT
The Clorox Company, a Delaware company (the “Company”), grants to the Optionee
named below an option (the “Option”) to purchase, in accordance with the terms
of The Clorox Company 2005 Stock Incentive Plan (the “Plan”) and this
nonqualified stock option agreement (the “Agreement”), the number of shares of
Common Stock of the Company (the “Shares”) at the exercise price per share (the
“Exercise Price”) set forth as follows:

     
OPTIONEE
   
OPTIONS GRANTED
   
GRANT CODE
   
EXERCISE PER SHARE
   
DATE OF GRANT
   
EXPIRATION DATE
  Ten years from Date of Grant
VESTING SCHEDULE
  25% on each of the first four anniversaries of
 
  the Date of Grant

AGREEMENT

  1.   Grant of Option. The Company hereby grants to the Optionee the Option to
purchase the Shares at the Exercise Price, subject to the terms, definitions and
provisions of the Plan and this Agreement. All terms, provisions, and conditions
applicable to the Option set forth in the Plan and not set forth herein are
incorporated by reference. To the extent any provision hereof is inconsistent
with a provision of the Plan, the provisions of the Plan will govern. All
capitalized terms that are used in this Agreement and not otherwise defined
herein shall have the meanings ascribed to them in the Plan.     2.   Exercise
of Option.

  a.   Right to Exercise. This Option shall be exercisable prior to the
expiration date set forth above (the “Expiration Date”), in accordance with the
vesting schedule set forth above (the “Vesting Schedule”) and with the
applicable provisions of the Plan and this Agreement. Except as otherwise
specifically provided in this Agreement, in no event may this Option be
exercised after the Expiration Date.     b.   Method of Exercise. This Option
shall be exercisable only by delivery of an exercise notice (printable from the
Clorox Web at http://CLOROXWEB/hr/stock/ or available from the Company’s
designee) (the “Exercise Notice”) which shall state the election to exercise the
Option, the whole number of Shares in respect of which the Option is being
exercised and such other provisions as may be required by the Committee. Such
Exercise Notice shall be signed by the Optionee and shall be delivered by mail
or fax, to the Company’s designee accompanied by payment of the Exercise Price.
The Company may require the Optionee to furnish or execute such other documents
as the Company shall reasonably deem necessary (i) to evidence such exercise and
(ii) to comply with or satisfy the requirements of the Securities Act of 1933,
as amended, the Exchange Act, or any Applicable Laws. The Option shall be deemed
to be exercised upon receipt by the Company’s designee of such written notice
accompanied by the Exercise Price.         No Shares will be issued pursuant to
the exercise of the Option unless such issuance and such exercise shall comply
with all Applicable Laws. Assuming such compliance, for income tax purposes, the
Shares shall be considered transferred to the Optionee on the date on which the
Option is exercised with respect to such Shares.

 



--------------------------------------------------------------------------------



 



  c.   Taxes. Pursuant to Section 16 of the Plan, the Committee shall have the
power and the right to deduct or withhold, or require the Optionee to remit to
the Company, an amount sufficient to satisfy any applicable tax withholding
requirements applicable to this Option. The Committee may condition the delivery
of Shares upon the Optionee’s satisfaction of such withholding obligations. The
Optionee may elect to satisfy all or part of such withholding requirement by
tendering previously-owned Shares or by having the Company withhold Shares
having a Fair Market Value equal to the minimum statutory tax withholding rate
that could be imposed on the transaction (or such other rate that will not
result in a negative accounting impact). Such election shall be irrevocable,
made in writing, signed by the Optionee, and shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.

  3.   Method of Payment. Pursuant to Section 6(f) of the Plan and subject to
such limitations as the Committee may impose (including prohibition of one or
more of the following payment methods), payment of the Exercise Price may be
made in cash or by check, Shares or a combination thereof.     4.   Termination
of Employment or Service and Expiration of Exercise Period.

  a.   Termination of Employment or Service. If the Optionee’s employment or
service with the Company and its Subsidiaries is terminated, the Optionee may
exercise all or part of this Option prior to the expiration dates set forth in
paragraph b. herein, but only to the extent that the Option had become vested
before the Optionee’s employment or service terminated. Notwithstanding the
above, if the Optionee’s termination of employment or service (i) is due to
Retirement and is more than 12 months from the Date of Grant set forth in this
Agreement, or (ii) is due to death or Disability, the Option shall become 100%
vested and shall remain exercisable until the expiration dates determined
pursuant to paragraph b. of this Section.         When the Optionee’s employment
or service with the Company and its Subsidiaries terminates (except when due to
Retirement, death or Disability), this Option shall expire immediately with
respect to the number of Shares for which the Option is not yet vested. If the
Optionee dies after termination of employment or service, but before the
expiration of the Option, all or part of this Option may be exercised (prior to
expiration) by the personal representative of the Optionee or by any person who
has acquired this Option directly from the Optionee by will, bequest or
inheritance, but only to the extent that the Option was vested and exercisable
upon termination of the Optionee’s employment or service.     b.   Expiration of
Exercise Period. Upon termination of the Optionee’s employment or service with
the Company and its Subsidiaries, the Option shall expire on the earliest of the
following occasions:

  i.   The Expiration Date, except as provided in subparagraph iii below;    
ii.   The date ninety (90) days following the termination of the Optionee’s
employment or service for any reason other than Cause, death, Disability, or
Retirement;     iii.   The date one year following the termination of the
Optionee’s employment or service due to death or Disability;     iv.   The date
five (5) years following the termination of the Optionee’s employment or service
due to Retirement, provided the Optionee’s Retirement is more than 12 months
from the Date of Grant set forth in this Agreement; or     v.   The date of
termination of the Optionee’s employment or service for Cause.

  c.   Definition of “Retirement.” For purposes of this Agreement, the
Optionee’s employment or service shall be deemed to have terminated due to
“Retirement” if the Optionee terminates employment or service as an Employee for
any reason, including Disability (but other than for Cause) after (i) twenty
(20) or more years of “vesting service” as defined in The Clorox Company

2



--------------------------------------------------------------------------------



 



      Pension Plan (“Vesting Service”), or (ii) attaining age fifty-five
(55) with ten (10) or more years of Vesting Service.     d.   Definition of
“Disability.” For purposes of this Agreement, the Optionee’s employment shall be
deemed to have terminated due to the Optionee’s Disability if the Optionee is
entitled to long-term disability benefits under the Company’s long-term
disability plan or policy, as in effect on the date of termination of the
Optionee’s employment.

  5.   Change in Control. Upon the occurrence of a Change in Control, unless
otherwise specifically prohibited under Applicable Laws or by the rules and
regulations of any governing governmental agencies or national securities
exchanges, the Option shall become 100% vested and immediately exercisable,
unless such Option is assumed, converted or replaced by the continuing entity;
provided, however, that in the event the Participant’s employment is terminated
without Cause or by the Participant for Good Reason within twenty-four
(24) months following consummation of a Change in Control, any replacement
awards will become immediately exercisable. For purposes of this Agreement, the
term “Good Reason” shall have the meaning set forth in any employment agreement
or severance agreement or policy applicable to the Optionee.     6.  
Transferability of Option. This Option shall not be transferable by the Optionee
other than by will or the laws of descent and distribution, and the Option shall
be exercisable during the Optionee’s lifetime only by the Optionee or on his or
her behalf by the Optionee’s guardian or legal representative.     7.  
Protection of Trade Secrets and Limitations on Exercise.

  a.   Definitions.

  i.   “Affiliated Company” means any organization controlling, controlled by or
under common control with the Company.     ii.   “Confidential Information”
means technical or business information not readily available to the public or
generally known in the trade, including inventions, developments, trade secrets
and other confidential information, knowledge, data and know-how of the company
or any Affiliated Company, whether or not they originated with the Optionee, or
information which the Company or any Affiliated Company received from third
parties under an obligation of confidentiality.     iii.   “Conflicting Product”
means any product, process, machine, or service of any person or organization,
other than the Company or any Affiliated Company, in existence or under
development that (1) resembles or competes with a product, process, machine, or
service upon or with which the Optionee shall have worked during the two years
prior to the Optionee’s termination of employment with the Company or any
Affiliated Company or (2) with respect to which during that period of time the
Optionee, as a result of his/her job performance and duties, shall have acquired
knowledge of Confidential Information, and whose use or marketability could be
enhanced by application to it of Confidential Information. For purposes of this
section, it shall be conclusively presumed that the Optionee has knowledge of
information to which s/he has been directly exposed through actual receipt or
review of memorandum or documents containing such information or through actual
attendance at meetings at which such information was discussed or disclosed.    
iv.   “Conflicting Organization” means any person or organization that is
engaged in or about to become engaged in research on or development, production,
marketing or selling of a Conflicting Product.

  b.   Right to Retain Shares Contingent on Continuing Non-Conflicting
Employment. In partial consideration for the award of this Option, the Optionee
agrees that the Optionee’s right to exercise this Option is contingent upon the
Optionee refraining, prior to the expiration of the Option and for a period of
one (1) year after the date of exercise, from rendering services, directly or
indirectly, as director, officer, employee, agent, consultant or otherwise, to
any Conflicting

3



--------------------------------------------------------------------------------



 



      Organization except a Conflicting Organization whose business is
diversified and that, as to that part of its business to which the Optionee
renders services, is not a Conflicting Organization, provided that the Company
shall receive separate written assurances satisfactory to the Company from the
Optionee and the Conflicting Organization that the Optionee shall not render
services during such period with respect to a Conflicting Product. If, prior to
the expiration of the Option or at any time within one (1) year after the date
of exercise of all or any portion of the Option, the Optionee shall render
services to any Conflicting Organization other than as expressly permitted
herein, the unexercised portion of the Option, whether vested or not, will be
immediately forfeited and cancelled, and the Optionee shall immediately return
to the Company the Shares or the pre-tax income derived from any disposition of
the Shares. THE OPTIONEE UNDERSTANDS THAT THIS PARAGRAPH IS NOT INTENDED TO AND
DOES NOT PROHIBIT THE OPTIONEE FROM RENDERING SERVICES TO A CONFLICTING
ORGANIZATION, BUT PROVIDES FOR THE FORFEITURE OF THE UNEXERCISED PORTION OF THE
OPTION AND A RETURN TO THE COMPANY OF THE GROSS TAXABLE PROCEEDS OF AN EXERCISE
OF THE OPTION IF THE OPTIONEE SHOULD CHOOSE TO RENDER SUCH SERVICES PRIOR TO THE
EXPIRATION OF THE OPTION OR WITHIN ONE (1) YEAR AFTER EXERCISE.     c.   No
Interference or Solicitation. In partial consideration for the award of this
Option and to forestall the disclosure or use of Confidential Information, the
Optionee agrees that prior to the expiration of the Option and for a period of
one (1) year after the date of exercise, s/he shall not, for himself/herself or
any third party, directly or indirectly (i) divert or attempt to divert from the
Company (or any Affiliated Company) any business of any kind in which it is
engaged, including, without limitation, the solicitation of its customers as to
Conflicting Products, or interference with any of its suppliers or customers
(collectively, “Interfere”), or (ii) solicit for employment any person employed
by the Company, or by any Affiliated Company, during the period of such person’s
employment and for a period of one year after the termination of such person’s
employment with the Company or any Affiliated Company (collectively, “Solicit”).
If, during the term of the Option or at any time within one (1) year after the
date of exercise of all or any portion of the Option, the Optionee breaches
his/her obligation not to Interfere or Solicit, the unexercised portion of the
Option, whether vested or not, will be immediately forfeited and cancelled, and
the Optionee shall immediately return to the Company the Shares or the pre-tax
income derived from any disposition of the Shares.     d.   Injunctive and Other
Available Relief. By acceptance of this Option, the Optionee acknowledges that,
if the Optionee were to breach or threaten to breach his/her obligation
hereunder not to Interfere or Solicit, the harm caused to the Company by such
breach or threatened breach would be, by its nature, irreparable because, among
other things, damages would be significant and the monetary harm that would
ensue would not be able to be readily proven, and that the Company would be
entitled to injunctive and other appropriate relief to prevent threatened or
continued breach and to such other remedies as may be available at law or in
equity.

  7.   Miscellaneous Provisions.

  a.   Rights as a Stockholder. Neither the Optionee nor the Optionee’s
transferee or representative shall have any rights as a stockholder with respect
to any Shares subject to this Option until the Option has been exercised and
Share certificates have been issued to the Optionee, transferee or
representative, as the case may be.     b.   Choice of Law. This Agreement shall
be governed by, and construed in accordance with, the laws of the State of
California, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.     c.   Modification or Amendment.
This Agreement may only be modified or amended by written agreement executed by
the parties hereto; provided, however, that the adjustments permitted pursuant
to Section 18 of the Plan may be made without such written agreement.

4



--------------------------------------------------------------------------------



 



  d.   Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.     e.   References to Plan. All references to the Plan shall be
deemed references to the Plan as may be amended.     f.   Headings. The captions
used in this Agreement are inserted for convenience and shall not be deemed a
part of this Option for construction or interpretation.     g.   Interpretation.
Any dispute regarding the interpretation of this Agreement shall be submitted by
the Optionee or by the Company forthwith to the Board or the Committee, which
shall review such dispute at its next regular meeting. The resolution of such
dispute by the Board or the Committee shall be final and binding on all persons.
    h.   Section 409A Compliance. To the extent applicable, it is intended that
the Plan and this Agreement comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any related
regulations or other guidance promulgated with respect to such Section by the
U.S. Department of the Treasury or the Internal Revenue Service
(“Section 409A”). Any provision of the Plan or this Agreement that would cause
this Award to fail to satisfy Section 409A shall have no force or effect until
amended to comply with Section 409A, which amendment may be retroactive to the
extent permitted by Section 409A.

     
 
  THE CLOROX COMPANY
 
   
 
  By:
 
   
 
  Title: Chairman and CEO

5



--------------------------------------------------------------------------------



 



THE OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL OF THE COMPANY
(NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING
SHARES HEREUNDER). THE OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN
THIS AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT BY THE COMPANY, NOR SHALL IT INTERFERE IN
ANY WAY WITH THE OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
OPTIONEE’S EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.
The Optionee acknowledges that a copy of the Plan, Plan Information and the
Company’s Annual Report and Proxy Statement for the fiscal year ended June 30,
2005 (the “Prospectus Information”) are available for viewing on the Company’s
Cloroxweb site at http://CLOROXWEB/hr/stock/. The Optionee hereby consents to
receive the Prospectus Information electronically, or, in the alternative, to
contact the HR Service Center at 1-800-709-7095 to request a paper copy of the
Prospectus Information. The Optionee represents that s/he is familiar with the
terms and provisions thereof, and hereby accepts this Agreement subject to all
of the terms and provisions thereof. The Optionee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of this Agreement. The Optionee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Agreement. The Optionee further agrees to notify
the Company upon any change in the residence address indicated below.

             
Dated:
      Signed:    
 
           
 
                    Optionee

         
 
  Residence Address:    
 
       
 
 
 
   
 
       
 
 
 
   

6